DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 8/4/2022; claims 1 – 20 are pending.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US 5,075,881) in view of Wokurka et al. (US 2016/0210871 A1).
Re claims 1, 11, 17:
1. Blomberg teaches a device for pilot training (Blomberg, Abstract), the device comprising: 
a memory configured to store at least one computational model of at least one human sensory system (Blomberg, col. 34, lines 24 – 28, “the model may be calculated and all of its corresponding data stored in a microcomputer of modest size”; Abstract, “developing a statistical model to forecast the workload of an aircraft pilot”; col. 6, lines 25 – 30, “heart rate data”); 
an interface configured to receive sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator (Blomberg, cols. 4 – 5, “Table II”, “Aircraft Data”, “Flight computer control: Pitch”, “roll”, “Angle of left elevator”…); and 
one or more processors configured to: 
process the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state (Blomberg, col. 1, lines 9 – 12, “a statistical model to forecast the workload of an aircraft pilot, particularly that of a commercial airline pilot, based on objective flight parameters”; col. 3, lines 40 – 55, “a process for developing a statistical model to forecast the workload of an aircraft pilot”; col. 35, lines 27 - 39); 
determine an estimated (Blomberg, col. 22, lines 1 – 8; col. 26, lines 22 - 30) based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state (Blomberg, figs. 11 – 15; col. 6, lines 59 – 65, “a statistical correlation between the ratings provided by the pilots during the flight and certain aircraft performance parameters which are directly quantifiable”; the forecast compares with the actual (subjective) workload).

11. A method of pilot training, the method comprising: 
receiving, at a device, sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator; 
processing, at the device, the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state; 
determining, at the device, an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and 
providing the estimated error to a display device (See claim 1 rejection above).

17. A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to initiate, perform, or control operations to: 
receive sensor data and aircraft state data from a flight simulator, wherein the sensor data comprises pilot activity data and motion data, and wherein the motion data is indicative of detected motion of a simulated aircraft of the flight simulator; 
process the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state; 
determine an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and 
provide the estimated error to a device (See claim 1 rejection above).

Blomberg does not explicitly disclose provide the estimated error to a trainer associated with the flight simulator via a second device to enable the trainer to provide one or more instructions to a user of the flight simulator during use of the flight simulator based on the estimated error.  

Wokurka et al. (US 2016/0210871 A1) teaches a method and apparatus for assessing performance of an operation for a vehicle.  Wokurka teaches the limitation: provide the estimated error to a trainer associated with the flight simulator via a second device (Wokurka, fig. 8; [0087], “vehicle specific parameters for vehicle 102 may be compared to those desired for operation 108. The values for parameters desired for operation 108 may be based on the standard, regulation, or other source”; [0107] – [0110]) to enable the trainer to provide one or more instructions to a user of the flight simulator during use of the flight simulator based on the estimated error (Wokurka, [0063], “instructor 110 is present and may view corrective action 127 in graphical indicium 134 in graphical image 128 and provide directions to vehicle operator 101”; [0122], ‘the display of the graphical image in operation 1106 may be displayed to an instructor. The graphical image may provide guidance to the instructor. In turn, the instructor may provide guidance or directions to the vehicle operator if needed”).  Therefore, in view of Wokurka, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Blomberg, by displaying the parameter deviation and instructor guidance as taught by Wokurka, in order to learn how to perform operation by vehicle operator may occur more quickly and efficiently with feedback (Wokurka, [0058]) and provide a corrective action for correcting the operation for the vehicle while carrying out the operation for the vehicle enables improving the performance of the operation for the vehicle by the vehicle operator (Wokurka, [0010]). 

Re claim 2: 
2. The device of claim 1, wherein the pilot activity data indicates pilot monitoring activity, pilot control activity, or both (Blomberg, cols. 14 – 15, “Table II”).

Re claim 3:
3. The device of claim 1, wherein the at least one computational model comprises a vestibular model, a visual model, a proprioceptive model, or a combination thereof (Blomberg, col. 8, lines 15 – 20, “workload”, “stress”, “mental”).

Re claim 4:
4. The device of claim 1, wherein the motion data comprises angular motion data, linear motion data, or both (Blomberg, cols. 14 – 15, “Table II”, i.e., “6 Angle of left aileron”).

Re claim 5:
5. The device of claim 1, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the simulated aircraft (Blomberg, cols. 14 – 15, “Table II”).

Re claim 6:
6. The device of claim 1, wherein the aircraft state data indicates that the simulated aircraft has the detected aircraft state at a first time, and wherein the one or more processors are configured to predict the pilot estimated aircraft state based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (Blomberg, figs. 11 – 15; e.g., fig. 11 shows different stages: landing stage includes a time duration (between first - second time) wherein the forecast workload is based on time duration (e.g., takeoff, landing… etc.)).

Re claims 7 – 10:
7. The device of claim 6, wherein the aircraft state indicator comprises an instrument display, a simulated external environmental feature, or both (Blomberg, cols. 14 – 15, “Table II”).

8. The device of claim 7, wherein components of the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof (Blomberg, cols. 14 – 15, “Table II”).

9. The device of claim 8, wherein the one or more instructions comprise an instruction to more frequently observe one or more components of the instrument display (Blomberg, cols. 14 – 15, “Table II”; col. 11, lines 16 – 18, “takeoff … approach, landing, taxiing post landing” are simulated stages associated with landmarks (e.g., airport)).

10. The device of claim 1, wherein the memory is further configured to store an aircraft dynamics model, and wherein the one or more processors are configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the aircraft dynamics model to predict the pilot estimated aircraft state (Blomberg, figs. 11 – 15; col. 6, lines 59 – 65, “a statistical correlation between the ratings provided by the pilots during the flight and certain aircraft performance parameters which are directly quantifiable”; the forecast compares with the actual (subjective) workload).

Re claims 12 – 13:
12. The method of claim 11, wherein the pilot activity data comprises first activity sensor data received from a non-contact sensor, second activity sensor data received from a contact sensor, or both.  13. The method of claim 11, wherein the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the simulated aircraft (Blomberg, cols. 14 – 15, “Table II”).

Re claim 14:
14. The method of claim 11, wherein the aircraft state data indicates that the simulated aircraft has the detected aircraft state at a first time, and wherein the pilot estimated aircraft state is predicted based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (Blomberg, figs. 11 – 15; e.g., fig. 11 shows different stages: landing stage includes a time duration (between first - second time) wherein the forecast workload is based on time duration (e.g., takeoff, landing… etc.)).

Re claims 15 – 16, 18 - 19:
15. The method of claim 14, wherein the aircraft state indicator comprises an instrument display, a simulated external environmental feature, or both.  16. The method of claim 15, wherein the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof. 18. The computer-readable storage device of claim 17, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the simulated aircraft.  19. The computer-readable storage device of claim 18, wherein the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the simulated aircraft (Blomberg, cols. 14 – 15, “Table II”).

Re claim 20:
20. The computer-readable storage device of claim 19, wherein the estimated error is based on one or more of a difference between the detected lateral position and the estimated lateral position, the detected longitudinal position and the estimated longitudinal position, the detected altitude and the estimated altitude, the detected attitude and the estimated attitude, the detected linear motion and the estimated linear motion, or the detected angular motion and the estimated angular motion (Blomberg, col. 26, lines 59 – 65, “FIGS. 11 to 15 show comparative curves of the predetermined workload and the actual or subjective workload as a function of various flight parameters such as flight stage, pilot role or flight scenarios”; flight parameters include in TABLE II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/777651 (651’) in view of Wokurka et al. (US 2016/0210871 A1). 
Re claims 1 – 10: (see claims 1 – 12 in ‘651).
‘651 does not explicitly disclose a provide the estimated error to a trainer associated with the flight simulator via a second device to enable the trainer to provide one or more instructions to a user of the flight simulator during use of the flight simulator based on the estimated error.

Wokurka et al. (US 2016/0210871 A1) teaches a method and apparatus for assessing performance of an operation for a vehicle.  Wokurka teaches the limitation: provide the estimated error to a trainer associated with the flight simulator via a second device (Wokurka, fig. 8; [0087], “vehicle specific parameters for vehicle 102 may be compared to those desired for operation 108. The values for parameters desired for operation 108 may be based on the standard, regulation, or other source”; [0107] – [0110]) to enable the trainer to provide one or more instructions to a user of the flight simulator during use of the flight simulator based on the estimated error (Wokurka, [0063], “instructor 110 is present and may view corrective action 127 in graphical indicium 134 in graphical image 128 and provide directions to vehicle operator 101”; [0122], ‘the display of the graphical image in operation 1106 may be displayed to an instructor. The graphical image may provide guidance to the instructor. In turn, the instructor may provide guidance or directions to the vehicle operator if needed”).  Therefore, in view of Wokurka, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in ‘651, by displaying the parameter deviation and instructor guidance as taught by Wokurka, in order to learn how to perform operation by vehicle operator may occur more quickly and efficiently with feedback (Wokurka, [0058]) and provide a corrective action for correcting the operation for the vehicle while carrying out the operation for the vehicle enables improving the performance of the operation for the vehicle by the vehicle operator (Wokurka, [0010]). 

Re claims 11 – 16: (see claims 13 – 16 in ‘651).
Re claims 17 – 20: (see claims 17 – 20 in ‘651).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The cited portions of Blomberg do not disclose that the model predicts a pilot estimated aircraft state, which is the state of an aircraft as perceived by the pilot as opposed to the actual state of the aircraft as provided by the objective flight parameters. The cited portions of Blomberg fail to predict a pilot estimated aircraft state. Therefore, the cited portions of Blomberg fail to disclose "one or more processors configured to: process the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state," as in claim 1.
The Office disagrees.  According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  Blomberg teaches a statistical model to forecast the workload of an aircraft pilot, particularly that of a commercial airline pilot, based on objective flight parameters and forecast the workload model of an aircraft pilot may be developed on the basis of objective flight parameters.  A forecast workload model includes various flight stages: such as Taxing, Ascent, Descent, Landing (See fig. 11).  The flight stages are aircraft states as defined by the applicant’s specifications.

Applicant argues:
the cited portions of Blomberg and Shaw, individually or in combination, fail to disclose at least one element of claim 11. Hence, claim 11 is allowable. Claims 12-16 are allowable at least by virtue of their dependence from claim 11 … the cited portions of Blomberg and Shaw fail to disclose instructions, that when executed by one or more processors, cause the one or more processors to "process the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state," as in claim 17.
The Office disagrees.  Blomberg explicitly disclose a heart rate data to forecast the workload of a pilot.  Based on BRI standard, heart rate data is a “sensory data”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715